Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 7, 9-11, 13-14, 17, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a panel-based sheathing system for sheathing a wall or roof structure at a building site, the sheathing system comprising: at least two adjacent coated panels, whereby at least the outer surface of the at least two adjacent coated panels contains a polymeric barrier coating, and said polymeric barrier coating further comprising a filler in the amount of O% to 10% based on total weight of the coating, the adjacent coated panels being aligned at the building site with at least one transverse edge proximate to the at least one transverse edge of the adjacent coated panel and defining a joint between these at least two adjacent coated panels; fasteners chosen from nails, staples, screws, or mixture thereof, and penetrated through the panel coatings to fasten the coated panels into place to form sheathing for the wall or roof structure; the polymeric barrier coating having a thickness of from 1 to 20 mils and having the following properties: (A) the polymeric coating barrier having an average thickness in the range of 1 to 20 mils which is applied to the panel at 100% solids so as to avoid drying off of water or solvent and to enable coated panels to be stacked immediately after coating for storage; (B) the polymeric coating barrier having water vapor permeability of at least 5 perms, as measured in accordance with ASTM E 96, Method B (2016); and (C) the polymeric coating barrier being self-sealing around the metal fasteners penetrated through the coated panels to prevent passage of liquid water at the coating/fastener interface in accordance with ASTM D7349/D7349M-11, Protocol 1, modified by driving fastener head to within 1/8 inch short of being flush with coating sample, conditioning the test specimen for 24 hours at 23° C, and using 1.5 to 5.0 inches water depth in hydrostatic head testing in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

8/24/2022